Rothrock, J.
controversy: practice. The validity of the promissory note and mortgage upon which the suit was brought was admitted. But the defendant averred an offer in writing to pay the amount due before the commencement of the suit. The effect of this offer appears to have been *335the matter in controversy in the court below. The defendant claimed that the offer was equivalent to a tender, and stopped the interest, and defeated the recovery of an attorney’s fee which was provided for in the note and mortgage.
As the interest in controversy and attorney’s fee allowed by the court are in the aggregate less than one hundred dollars, no appeal can be entertained without the certificate required by section 3173 of the Code. There being no such certificate, the appeal must be
Dismissed.